Exhibit 10(a)
Amended and Restated
Officer Change in Control Agreement
This Amended and Restated Officer Change in Control Agreement is entered into as
of this 18th day of September, 2009 by and between Tucson Electric Power Company
(the “Company”), an Arizona corporation, and Michael J. DeConcini (the
“Employee”).
RECITALS
A. The Company and the Employee entered into an Officer Change in Control
Agreement (the “Prior Agreement”) dated December 4, 1998, which was amended on
one prior occasion, and which expires by its own terms on March 3, 2010.
B. The Board of Directors of the Company has determined that it continues to be
in the best interests of the Company and its shareholders to assure continuity
in the management of the Company, UniSource Energy Corporation (“UniSource
Energy”) and the applicable Affiliate(s) (as defined in this Agreement) in the
event of a Change in Control (as defined in this Agreement) occurs.
C. By executing this Amended and Restated Officer Change in Control Agreement
(the “Agreement”), the Company and the Employee intend to replace and supersede
the Prior Agreement in its entirety.
D. In consideration for the Employee’s execution of this Agreement, the Company
and UniSource Energy will offer the Employee a new change in control agreement
that will become effective immediately following the expiration of this
Agreement. The new agreement will be substantially in the form that the Company
and UniSource Energy then offer to executives of Employee’s level.
NOW, THEREFORE, in consideration of the Employee’s continued service to the
Company and the mutual agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee hereby agree as follows:
AGREEMENT
ARTICLE I
Eligibility for Benefits
1.1 Term of Agreement; Expiration Date. This Agreement shall be effective as of
the date first indicated above and shall remain in effect until March 3, 2010 at
which time it will automatically terminate. If a Change in Control occurs on or
before March 3, 2010, however, this Agreement will remain in effect until the
fifth anniversary of the Change in Control, at which time it will automatically
terminate.

 

 



--------------------------------------------------------------------------------



 



1.2 Change in Control. For purposes of this Agreement, “Change in Control” shall
mean each occurrence of any of the following:
(a) Any person, or more than one person acting as a group (as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)), acquires (or has acquired during
the 12-month period ending on the most recent acquisition by such person or
persons) ownership of stock of UniSource Energy possessing 40% or more of the
total voting power of the stock of UniSource Energy, unless such person is, or
shall be, a trustee or other fiduciary holding securities under an employee
benefit plan of UniSource Energy or a corporation owned, directly or indirectly,
by the stockholders of UniSource Energy in substantially the same proportion as
their ownership of stock of UniSource Energy;
(b) The closing of a merger or consolidation of UniSource Energy or Company with
another entity that is not affiliated with UniSource Energy immediately before
the Change in Control; provided, however, that, in the case of a merger or
consolidation involving UniSource Energy, if the merger or consolidation results
in the voting securities of UniSource Energy outstanding immediately prior
thereto continuing to represent, either by remaining outstanding or by being
converted into voting securities of the surviving entity, more than 50% of the
combined voting power of the voting securities of UniSource Energy or such
surviving entity outstanding immediately after such merger or consolidation, the
merger or consolidation will be disregarded; and provided further that, in the
case of a merger or consolidation involving the Company, if UniSource Energy
continues to hold more than 50% of the combined voting power of the voting
securities of the Company or the surviving entity outstanding immediately after
such merger or consolidation, the merger or consolidation will be disregarded;
(c) During any period of twelve (12) consecutive months, excluding any period
prior to the execution of this Agreement, the majority of members of UniSource
Energy’s Board is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of such
appointment or election; or
(d) UniSource Energy’s execution of an agreement for the sale or disposition by
UniSource Energy of all or substantially all of UniSource Energy’s assets.
Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred until: (1) any required regulatory approval, including any final
non-appealable regulatory order, has been obtained; and (2) the transaction that
would otherwise be considered a Change in Control closes. Further, to the extent
required by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), a transaction will not be considered a Change in Control for purposes
of this Section 7 unless the transaction also constitutes a “change in control
event ” as such term is used in Treas. Reg. § 1.409A-3(i)(5).

 

2



--------------------------------------------------------------------------------



 



1.3 Qualifying Termination. The term “Qualifying Termination” shall mean the
occurrence of both:
(a) a Change in Control on or before March 3, 2010; and
(b) either:

  (i)  
the Employee incurs a Separation from Service with the Company or its successor
due to the Company’s or successor’s termination of the Employee’s employment,
other than for the reasons delineated in Sections 1.7(a)(i), 1.7(a)(ii) or
1.7(c) hereto, within five (5) years following the Change in Control described
in paragraph (a) (or within six (6) months before such Change in Control if the
Employee’s Separation from Service is effected in contemplation of the Change in
Control); or

  (ii)  
the Employee incurs a Separation from Service due to the Employee’s termination
of employment with the Company or its successor for “Good Reason” in accordance
with the provisions of Section 1.7(b) hereto, within five (5) years following
the Change in Control described in paragraph (a) (or within six (6) months
before such Change in Control if the Employee’s Separation from Service is
effected in contemplation of the Change in Control).

Notwithstanding any provision to the contrary, the Company shall not be required
to provide any benefits to the Employee pursuant to this Agreement unless a
Change in Control occurs on or before March 3, 2010.
1.4 Compensation.
(a) For all services rendered by the Employee in any capacity during the term of
this Agreement following a Change of Control, including services as an
executive, officer, director, or member of any committee of the Company or any
subsidiary or affiliate thereof, the Company shall pay the Employee a fixed
salary at a rate of not less than Employee’s salary in effect at the time of the
Change in Control, subject to such periodic increases as the Board of Directors,
or a committee designated by said Board, shall deem appropriate in accordance
with the Company’s customary procedures and practices regarding the salaries of
senior management employees. Such salary shall be payable in accordance with the
customary payroll practices of the Company. Such periodic increases in salary,
once granted, shall not be subject to revocation.

 

3



--------------------------------------------------------------------------------



 



(b) Nothing in this Agreement shall preclude or affect any rights or benefits
that may now or hereafter be provided for the Employee or for which the Employee
may be or become eligible under any bonus or other form of compensation or
employee benefit plan now existing or that may hereafter be adopted or awarded
by the Company. Specifically, the Employee shall:

  (i)  
participate in the Company’s Retirement Plan and any related excess benefit or
supplemental retirement program (hereinafter referred to collectively as the
“Retirement Program”);
    (ii)  
participate in the Company’s Deferred Compensation Plan;
    (iii)  
participate in the Company’s Triple Investment Plan;
    (iv)  
participate in any stock option, stock appreciation right, equity incentive or
deferred compensation plan maintained by the Company;
    (v)  
participate in the Company’s death benefit plans;
    (vi)  
participate in the Company’s disability benefit plans;
    (vii)  
participate in the Company’s medical, dental and health and welfare plans;
    (viii)  
participate in the Company’s annual incentive plan; and
    (ix)  
participate in equivalent successor plans thereto for which senior management
employees are eligible; provided, however, that nothing in this Agreement shall
preclude the Company from amending or terminating any such plan or program, on
the condition that such amendment or termination is applicable to all of the
Company’s senior management employees generally.

1.5 Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable travel or other expenses incurred in connection with the performance
of the Employee’s duties under this Agreement in accordance with such procedures
as the Company may from time to time establish. The Employee shall be entitled
to reimbursement for business expenses in accordance with this Section 1.5 for
expenses incurred while the Employee is employed by the Company. The amount of
expenses incurred in one calendar year will not affect the expenses eligible for
reimbursement in any other calendar year. All expenses incurred in one calendar
year must be reimbursed no later than the last day of the next calendar year.
The right to reimbursement is not subject to liquidation or exchange for any
other benefit.
1.6 Additional Benefits. Nothing in this Agreement shall affect the Employee’s
eligibility to participate in all group health, dental, hospitalization, life,
travel or accident or other insurance plans or programs and all other
perquisites, fringe benefit or retirement plans or additional compensation,
including termination pay programs, which the Company may hereafter, in its sole
and absolute discretion, elect to make available to its senior management
employees generally, and the Employee shall be eligible to receive, during his
employment, all benefits and emoluments for which key employees are eligible
under every such plan, program, perquisite or arrangement to the extent
permissible under the general terms and provisions thereof.

 

4



--------------------------------------------------------------------------------



 



1.7 Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee’s employment with the Company may be terminated:
(a) by the Company:

  (i)  
at any time for “Cause” upon written notice to the Employee specifying the basis
for the termination. For purposes of this Agreement, the term “Cause” shall mean
the termination of the Employee’s employment by the Company for one or more of
the following reasons:

  (1)  
The Employee’s willful failure to perform any of the Employee’s duties which
continues after the Company has given the Employee written notice describing the
Employee’s failure and provided to the Employee an opportunity to cure such
failure within thirty (30) days (or such longer period as may be specified by
the Board) of such written notice; or
    (2)  
The Employee’s material violation of Company policy; or
    (3)  
Any act of fraud or dishonesty resulting or intended to result in the Employee’s
personal enrichment at the Company’s or any Affiliate’s expense; or
    (4)  
The Employee’s gross misconduct in the performance of the Employee’s duties that
results in material economic harm to the Company or any Affiliate; or
    (5)  
The Employee’s conviction of, or plea of guilty or no contest (or its
equivalent) to, a felony; or
    (6)  
The Employee’s material breach of the Employee’s employment agreement with the
Company, if any.

The existence of Cause shall be determined by the Board, in its discretion.

  (ii)  
upon the Disability or death of the Employee. For purposes of this Agreement,
the term “Disability” is defined as the inability of the Employee to engage in
his regular occupation for twelve (12) consecutive months and the inability
thereafter to engage in any occupation in which the Employee could reasonably
expect to engage giving due consideration to the Employee’s education, training
and experience. The Employee must be under the regular medical care of a
physician in connection with treatment for such Disability.

 

5



--------------------------------------------------------------------------------



 



(b) by the Employee for “Good Reason.” The Employee shall have “Good Reason” to
terminate employment with the Company if the Employee provides the Company with
notice of such termination as set forth below. For purposes of this Agreement,
the term “Good Reason” shall mean and include each of the following (unless the
Employee has expressly agreed to such event in a signed writing):

  (i)  
A material, adverse diminution in Employee’s authority, duties, or
responsibilities; or
    (ii)  
A material change in the geographic location at which Employee must primarily
perform services; or
    (iii)  
A material diminution in Employee’s base salary provided that such diminution is
not a result of a generally applicable reduction in the base salary of all
officers of the Company in an amount that does not exceed 10%; or
    (iv)  
Any action or inaction that constitutes a material breach of this Agreement by
the Company which, for this purpose, shall include, but not be limited to, the
Company’s failure to ensure that any successor to the Company or UniSource
Energy assumes the Company’s obligations pursuant to this Agreement.

Notwithstanding any provisions of this Agreement to the contrary, none of the
events described in this Section 1.7(b) will constitute Good Reason if, within
thirty (30) days after the Employee provides the Company with a written notice
specifying the occurrence or existence of the breach or action that the Employee
believes constitutes Good Reason, the Company has fully corrected (or reversed)
such breach or action. The Employee’s Separation from Service for Good Reason
will occur on the day following the expiration of this thirty (30) day “cure
period,” (unless the Company has fully corrected (or reversed) the breach or
action) unless the Employee and the Company agree to a later date not later than
two years following the initial existence of such breach or action. The Employee
shall be deemed to have waived the Employee’s right to terminate for Good Reason
with respect to any such breach or action if the Employee fails to notify the
Company in writing of such breach or action within ninety (90) days of the event
that gives rise to such breach or action.
(c) by either the Company or the Employee, if the Employee accepts employment or
a consulting position with another company.

 

6



--------------------------------------------------------------------------------



 



ARTICLE II
Compensation Upon Termination
2.1 Basic Severance Payment. In the event of a Qualifying Termination, the
Company shall, as liquidated damages or severance pay, or both, pay to the
Employee the following:
(a) A lump sum cash amount equal to:

  (i)  
three (3) times the sum of Employee’s base annual salary immediately preceding
the Change in Control; adjusted to reflect any increases in such base salary
following the Change in Control plus the Employee’s annual target bonus; and
    (ii)  
a prorated annual target bonus for the short year in which the Qualifying
Termination occurs.

(b) A lump sum cash amount equal to the present value of the excess of:

  (i)  
the aggregate benefit that would have been paid under the Retirement Program
described in paragraph 1.4(b)(i) above as in effect on the date first above
written, if the Employee had continued to be employed and to be entitled to
service credit for eligibility and benefit purposes during the sixty (60) month
period immediately following such Qualifying Termination, at an annual rate of
compensation equal to that used to calculate the payments provided by paragraph
2.1(a) above, calculated on the basis of the compensation amount used in the
benefit formula under said Retirement Program, and assuming that the Employee is
fully vested in such benefit, over

  (ii)  
the aggregate benefit actually payable under the Retirement Program and any
successor retirement program of the Company consisting of a tax-qualified
pension plan and a related excess benefit plan. In clarification of the
immediately preceding sentence, the aggregate benefit that would have been paid
under the Retirement Program shall be calculated as of the normal or early
retirement date for which the Employee would have qualified, if the Employee
were still employed on that date, and which would produce the highest present
value.

(c) To the extent not otherwise paid or payable under this Agreement or the
Plan, a lump sum cash amount equal to the present value of any Employee awards
under the Plan which are outstanding at the time of the Qualifying Termination
(whether vested or not) prorated based on length of service, and assuming, for
the purpose of this paragraph, that any contingencies or performance goals
related to such awards are fully achieved at the one hundred percent (100%)
level.

 

7



--------------------------------------------------------------------------------



 



(d) For purposes of calculating the lump sum cash payments provided by paragraph
2.1(b) above, present value shall be determined by using a discount factor equal
to one (1) percentage point below the Prime Rate, compounded annually. The
“Prime Rate” shall be the base rate on corporate loans at large U.S. money
center commercial banks as reported in the Wall Street Journal (or, if such rate
is no longer published, such other base rate on corporate loans by large money
center commercial banks in the United States to their most credit worthy
customers as published by any newspaper or periodical of general circulation) as
of the date on which Qualifying Termination shall have occurred.
(e) For a period of sixty (60) months (commencing with the month in which the
Qualifying Termination shall have occurred), the Employee shall continue to be
entitled to all employee benefits provided for in paragraph 1.4(b)(v) through
(vii) above as if the Employee were still employed during such period under this
Agreement, with benefits based upon the compensation used to calculate the
payments provided by paragraph 2.1(a) above, and if and to the extent that such
benefits shall not be payable or provided under any such plan, the Company shall
pay or provide such benefits on an individual basis. The benefits provided for
in paragraph 1.4(b)(vii) above in accordance with this paragraph 2.1(e) shall be
secondary to any comparable benefits provided by another employer.
(f) The Employee’s continued participation in the Company’s medical, dental and
health and welfare benefit plans pursuant to Section 2.1(e) after the period of
time during which the Employee would be entitled to continuation coverage
pursuant to Section 4980B of the Code if the Employee elected the coverage and
paid the premiums (the “Excess Medical Benefits”) may be considered to be
“deferred compensation” subject to the requirements of Section 409A of the Code.
In order to assure compliance with the requirements of Section 409A and avoid
adverse tax consequences to Employee, the only Excess Medical Benefits that will
be subject to reimbursement under such plans will be expenses for medical care
within the meaning of Section 105(b) of the Code. In addition, all
reimbursements of Excess Medical Benefits under such plans shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred and the right to reimbursement for such Excess Medical
Benefits will not be subject to liquidation or exchange for another benefit.
(g) The basic severance payments described in Sections 2.1(a), (b), and
(c) above shall be paid to the Employee within twenty (20) business days
following the occurrence of a Change in Control, in the event the Employee’s
Qualifying Termination is one in which the Employee’s Separation from Service
occurs prior to the Change in Control, or the Employee’s Separation from Service
in the event the Employee’s Qualifying Termination is one in which the
Employee’s Separation from Service occurs after the occurrence of a Change in
Control. In no event will any payment be made prior to the expiration of the
revocation period described in Section 2.1(h). The payment provisions set forth
in this Section 2.1(g) are subject to the provisions of Section 3.12(b) (which
generally requires a six-month delay in payments to a Specified Employee), if
applicable.

 

8



--------------------------------------------------------------------------------



 



(h) In order to receive the payments and benefits described in this Section 2.1,
the Employee must execute (and not revoke) any release reasonably requested by
the Company of any claims that the Employee may have against the Company,
UniSource Energy or any Affiliate in connection with the Employee’s employment
with the Company and UniSource Energy or otherwise. The release shall be
provided to the Employee within five (5) days following the occurrence of a
Change in Control, in the event the Employee’s Qualifying Termination occurs
prior to the occurrence of a Change in Control. The release shall be provided to
the Employee within five (5) days following the Employee’s Qualifying
Termination, in the event such Qualifying Termination occurs following the
occurrence of a Change in Control. If the Employee is forty (40) years of age or
older, the Employee shall have either twenty-one (21) or forty-five
(45) calendar days (with the exact amount of time to be specified by the Company
in the release) following the date the release is given to the Employee to sign
and return the release to the Company. If the Employee is forty (40) years of
age or older, then within seven (7) calendar days after delivery of the release
to the Company by the Employee, the Employee shall be entitled to revoke the
release by returning the signed copy or counterpart original of the release to
the Company. The returned release shall include the Employee’s written signature
in a space provided thereon, indicating his or her decision to revoke the
release. The revocation of a previously signed and delivered release pursuant to
the above shall be deemed to constitute an irrevocable election by the Employee
to have declined to receive the payments and benefits described in this
Section 2.1. If the Employee is younger than forty (40) years of age, the
Employee shall have ten (10) calendar days following the date the release is
given to the Employee to sign and return the release to the Company. If the
Employee is younger than forty (40) years of age, the Employee is not entitled
to revoke the release.
(i) The Employee’s receipt of the severance payments and benefits described in
this Section 2.1 also is expressly conditioned upon the Employee’s continued
compliance with the provisions of Section 2.7 (Intellectual Property) and
Section 2.8 (Restrictive Covenants).
(j) In order to receive the severance payments and benefits described in this
Section 2.1, the Employee must incur a Qualifying Termination with the Company
which, as noted below, generally requires the Employee’s Qualifying Termination
with the Company, UniSource Energy and all of its Affiliates. As a result, a
transfer to an Affiliate will not be treated as a Qualifying Termination for
purposes of this Agreement. For purposes of determining whether a transfer
constitutes Good Reason for the Employee’s Qualifying Termination pursuant to
Section 1.3(b), such transfer shall be treated the same as a reassignment within
the Company.
(k) For purposes of this Agreement, the term “Affiliate” shall have the meaning
assigned in Treas. Reg. § 1.409A-1(h)(3) (which generally requires 50% common
ownership).

 

9



--------------------------------------------------------------------------------



 



(l) For purposes of this Agreement, employment by a successor of the Company or
a successor of UniSource Energy or one of its Affiliates shall be considered to
be employment by the Company, UniSource Energy or one of its Affiliates. As a
result, if the Employee is employed by such a successor following a Change in
Control, the Employee will not be entitled to receive the severance benefits and
payments provided by this Section 2.1 unless the Employee subsequently incurs a
Qualifying Termination from the successor.
(m) Except as otherwise provided in Section 2(n), the right to receive any
severance payments and benefits under this Agreement is specifically conditioned
upon the Employee either waiving or being ineligible for any and all benefits
under any other severance, retention or change in control plan, program or
agreement sponsored by the Company or any successor.
(n) Notwithstanding Section 2(m), if the Employee incurs a Separation from
Service for which the Employee becomes entitled to, and receives, severance
benefits pursuant to the UniSource Energy Corporation Interim Severance Pay Plan
(the “Severance Plan”) and a Change in Control occurs within six (6) months
following such Separation from Service, the Employee will be entitled to
severance payments and benefits pursuant to this Agreement. The payments and
benefits due to the Employee pursuant to this Agreement will be reduced by the
amount of any payment or benefit the Employee already has received pursuant to
the Severance Plan.
2.2 Tax Withholding. The Company may withhold from any payment made under this
Agreement, all federal, state or other tax as required by law, government
regulation or ruling.
2.3 Excise Tax Gross-Up. Should Employee become entitled to any payment or
benefit under this Agreement (the “Total Payments”), and the Total Payments are
subject to the tax imposed by Section 4999 of the Code (the “Excise Tax”), the
Company shall pay to Employee, in cash, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Employee after deduction of
(a) any Excise Tax upon the Total Payments, and
(b) any federal, state or local income tax and Excise Tax upon the Gross-Up
Payment provided for by this paragraph, shall be equal to the Total Payments.
Such payment shall be made to Employee within thirty (30) days from the
Qualifying Termination giving rise to payments under this Agreement.
In order to assure compliance with the requirements of Section 409A, in no event
will any payment due pursuant to this Section or Section 2.5 be made later than
December 31 of the tax year next following the tax year in which the Employee
remits such taxes.

 

10



--------------------------------------------------------------------------------



 



2.4 Tax Computation. For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amounts of such Excise Tax:
(a) Any payments or benefits received by Employee in connection with a
Qualifying Termination (whether pursuant to the terms of this Agreement or any
other plan, or agreement with the Company, or with any person (as defined in
Section 3(a)(9) of the Exchange Act, including a “group” as defined in Section
13(d) therein) whose actions result in a Change in Control or any person
affiliated with the Company or such persons) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel as supported by
the Company’s independent auditors and acceptable to the Employee, such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or unless such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax.
(b) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of:

  (i)  
the total amount of the Total Payments; or
    (ii)  
the amount of excess parachute payments within the meaning of Section 280G(b)(1)
(after applying clause (a) above); and
    (iii)  
the value of any noncash benefits or any deferred payment or benefit, which
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, the Employee
shall be deemed to pay federal, state and local income taxes at the Employee’s
actual marginal rate of federal, state and local income taxation in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any additional tax imposed on the Employee pursuant to
Section 409A(a)(1)(B) of the Code shall be disregarded for purposes of this
calculation. In the event the Company determines it is necessary, the Employee
agrees to provide to the Company a copy of the Employee’s federal and state
income tax returns for the year in which the Gross-Up Payment becomes due so
that the Company may calculate the amount due pursuant to Section 2.3.
2.5 Subsequent Recalculation. In the event the Internal Revenue Service adjusts
the computation made by the Company under paragraph 2.4 herein so that Employee
did not receive the greatest net benefit, the Company shall reimburse Employee
for the full amount necessary to make Employee whole, plus a market rate of
interest, as determined by the Company.
2.6 Source of Payments. All payments provided for in paragraphs 1.4, 2.1, 2.3,
and 2.5 above shall be paid in cash from the general funds of the Company. The
Company shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments.

 

11



--------------------------------------------------------------------------------



 



2.7 Intellectual Property.
(a) Proprietary Information. The Employee and the Company hereby acknowledge and
agree that in connection with the performance of the Employee’s services, the
Employee shall be provided with or shall otherwise be exposed to or receive
certain proprietary information of the Company. Such proprietary information may
include, but shall not be limited to, information concerning the Company’s
customers and products, information concerning certain marketing, selling, and
pricing strategies of the Company, and information concerning methods,
manufacturing techniques, and processes used by the Company in its operations
(all of the foregoing shall be deemed “Proprietary Information” for purposes of
this Agreement). The Employee hereby agrees that, without the prior written
consent of the Company, any and all Proprietary Information shall be and shall
forever remain the property of the Company, and that during the Employee’s
employment with the Company, and at all times thereafter, the Employee shall not
in any way disclose or reveal the Proprietary Information other than to the
Company’s executives, officers and other employees and agents in the normal
course of the Employee’s provision of services hereunder. The term “Proprietary
Information” does not include information that (1) becomes generally available
to the public other than as a result of a disclosure by the Employee contrary to
the terms of this Agreement, (2) was available on a non-confidential basis prior
to its disclosure, or (3) becomes available on a non-confidential basis from a
source other than the Employee, provided that such source is not contractually
obligated to keep such information confidential.
(b) Trade Secrets. The Employee, prior to and during this Agreement, has had and
will have access to and become acquainted with various trade secrets that are
owned by the Company or by its Affiliates and are regularly used in the
operation of their respective businesses and that may give the Company or an
Affiliate an opportunity to obtain an advantage over competitors who do not know
or use such trade secrets. The Employee agrees and acknowledges that the
Employee has been granted access to these valuable trade secrets only by virtue
of the confidential relationship created by the Employee’s employment and the
Employee’s prior relationship to, interest in, and fiduciary relationships to
the Company. The Employee shall not disclose any of the aforesaid trade secrets,
directly or indirectly, or use them in any way, either during the Employee’s
employment with the Company or at any time thereafter, except as required in the
course of employment by the Company and for its benefit.
(c) Ownership of Documents. The Company shall own all papers, records, books,
drawings, documents, manuals, and anything of a similar nature (collectively,
the “Documents”) prepared by the Employee in connection with the Employee’s
employment. The Documents shall be the property of the Company and are not to be
used on other projects except upon the Company’s prior written consent. Upon
termination of the Employee’s employment with the Company, the Employee shall
surrender to the Company any and all Documents or other property of whatsoever
kind now or hereafter in the Employee’s possession, custody, or control that
contain or reflect in any manner whatsoever Proprietary Information or
information that in any way relates to the Company’s business.

 

12



--------------------------------------------------------------------------------



 



(d) Company Defined. For purposes of this Section 2.7, “Company” shall be
interpreted to include the Company, UniSource Energy and all of UniSource
Energy’s Affiliates.
2.8 Restrictive Covenants.
(a) Covenant Not to Compete. In consideration of the Company’s agreements
contained herein and the payments to be made by it to the Employee pursuant
hereto, the Employee agrees that during the Restricted Period the Employee will
not, without prior written consent of the Company, consult with, engage in or
act as an advisor to another company about activity that is a “Competing
Business” of such company in the Restricted Territory, as defined in this
Section 2.8.
(b) Non-Solicitation. The Employee recognizes that the Company’s customers are
valuable and proprietary resources of the Company. Accordingly, the Employee
agrees that during the Restricted Period the Employee will not directly or
indirectly, through the Employee’s own efforts or through the efforts of another
person or entity, solicit business in the Restricted Territory for or in
connection with any Competing Business from any individual or entity that
obtained products or services from the Company at any time during the Employee’s
employment with the Company. In addition, during the Restricted Period the
Employee will not solicit business in the Restricted Territory for or in
connection with a Competing Business from any individual or entity that was
solicited by the Employee on behalf of the Company. Further, during the
Restricted Period the Employee will not solicit employees of the Company who
would have the skills and knowledge necessary to enable or assist efforts by the
Employee to engage in a Competing Business.
(c) Competing Business. For purposes of this Section 2.8, the Employee shall be
deemed to be engaged in a “Competing Business” if, in any capacity, including
proprietor, shareholder, partner, officer, director or employee, the Employee
engages or participates, directly or indirectly, in the operation, ownership or
management of the activity of any proprietorship, partnership, company or other
business entity which activity is competitive with the then actual business in
which the Company or its operating subsidiaries and Affiliates are engaged on
the date of, or any business contemplated by such entities’ business plans in
effect on the date of notice of, the Employee’s termination of employment.
Nothing in this Section 2.8(c) is intended to limit the Employee’s ability to
own equity in a public company constituting less than 1% of the outstanding
equity of such company, when the Employee is not actively engaged in the
management thereof. If requested by the Employee, the Company shall furnish the
Employee with a good-faith written description of the business or businesses in
which the Company is then actively engaged or that is contemplated by the
Company’s current business plan within thirty (30) days after such request is
made, and only those activities so timely described in which the Company is, in
fact, actively engaged or which are so contemplated may be treated as activities
that are directly competitive with the Company.

 

13



--------------------------------------------------------------------------------



 



(d) Restricted Period. For purposes of this Section 2.8, the “Restricted Period”
shall include the time during which the Employee is employed by the Company and
a period of one (1) year (or in the event any reviewing court finds this period
to be over-broad or unenforceable, for a period of nine (9) months; or in the
event any reviewing court finds this period to be over-broad or unenforceable,
for a period of six (6) months) following the termination of the Employee’s
employment with the Company for any reason.
(e) Restricted Territory. The Employee and the Company understand and agree that
the Company’s business is not geographically restricted and in some respects at
least is unrelated to the physical location of the Company facilities or the
physical location of any Competing Business, due to extensive use of the power
grid, Internet, telephones, facsimile transmissions and other means of
electronic information and product distribution. The Employee and the Company
further understand and agree that the Employee will, in part, work toward
expanding the Company’s markets and geographic business territories and will be
compensated for performing this work on behalf of the Company.
Accordingly, the Company has a protectable business interest in, and the parties
intend the Restricted Territory to encompass, each and every geographical
location from which the Employee could engage in a Competing Business. If, but
only if, this Restricted Territory is held to be invalid on the ground that it
is unreasonably broad, the Restricted Territory shall be limited to any
geographical location that is within ten (10) miles of any geographical location
in which the Company is in fact carrying out its business operations or,
pursuant to the Company’s business plans, is contemplating conducting business
operations on the date of the Employee’s termination of employment. If, but only
if, this Restricted Territory is held to be invalid on the ground that it is
unreasonably broad, the Restricted Territory shall be any location within a
fifty (50) mile radius of any Company office in existence or, pursuant to the
Company’s business plans, intended to be opened at the time of the Employee’s
termination of employment.
(f) Remedies; Reasonableness. The Employee acknowledges and agrees that a breach
by the Employee of the provisions of this Section 2.8 will constitute such
damage as will be irreparable, the exact amount of which will be impossible to
ascertain, and for that reason agrees that the Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining the Employee from violating the provisions of this Section 2.8. The
right to an injunction shall be in addition to and not in lieu of any other
remedy available to the Company for such breach or threatened breach, including
the recovery of damages from the Employee.
The Employee expressly acknowledges and agrees that: (1) the Restrictive
Covenants contained herein are reasonable as to time and geographical area and
do not place any unreasonable burden upon the Employee, (2) the general public
will not be harmed as a result of enforcement of these Restrictive Covenants,
and (3) the Employee understands and hereby agrees to each and every term and
condition of the Restrictive Covenants set forth in this Agreement.

 

14



--------------------------------------------------------------------------------



 



The Employee also expressly acknowledges and agrees that the Employee’s
covenants and agreements in this Section 2.8 shall survive this Agreement and
continue to be binding upon the Employee after the expiration or termination of
this Agreement, whether by passage of time or otherwise.
(g) Company Not in Default. The Company agrees that the restrictions described
in this Section 2.8 apply only so long as the Company is continuously not in
material default of its obligations to provide payments or employment-type
benefits to the Employee hereunder or under any other agreement, covenant or
obligation.
(h) Company Defined. For purposes of this Section 2.8, “Company” shall be
interpreted to include the Company, UniSource Energy and all of UniSource
Energy’s Affiliates.
ARTICLE III
Miscellaneous
3.1 Alternative Dispute Resolution.
(a) The parties agree that any controversy, dispute or claim arising out of or
relating to the Agreement or breach thereof, including without limitation the
Employee’s employment with or separation of employment from the Company,
compensatory and punitive damages, and to the extent allowable by law, all
claims that the Company or any of its representatives engaged in conduct
prohibited on any basis under any federal, state, or local statute, including
federal or state discrimination statutes or public policy (collectively the
“Dispute”), shall be resolved in accordance with the procedures described in
this Section, which shall be the sole and exclusive procedures for resolution of
any Dispute. The parties shall bear their own attorneys’ fees and costs, unless
provided otherwise by an arbitration award, and share equally the cost thereof
of all Dispute Resolution procedures described in the Section.
(b) The parties shall initially try in good faith to settle the Dispute through
non-binding mediation. A party seeking mediation shall make a written request
for mediation by certified mail, return receipt requested, setting forth with
reasonable specificity the basis for the Dispute and the relief requested. A
neutral third party mediator shall be agreed upon by the parties. If, within
fourteen (14) days after a party makes a written request for mediation or within
any longer period mutually agreed upon by the parties, the parties have not
agreed upon the identity of the mediator and the procedure for mediation, the
mediation shall be held in Tucson, Arizona, and administered by the American
Arbitration Association (“AAA”) under its Employment Arbitration and Mediation
Procedures formally known as the National Rules for Resolution of Employment
Disputes (“Rules”) currently in effect. Unless otherwise agreed, the parties
shall select a mediator as provided by the Rules. A good faith attempt at
mediation shall be a condition precedent to the commencement of arbitration, but
is not a condition precedent to any court action for injunctive or other interim
relief pending the outcome of these Dispute Resolution procedures.

 

15



--------------------------------------------------------------------------------



 



(c) If the parties are unable to resolve the dispute by mediation in a timely
manner (which, in any case, shall not exceed sixty (60) days from the first
notice of mediation or such longer period mutually agreed upon by the parties),
the Dispute shall be resolved by final, binding and conclusive arbitration with
a sole arbitrator in Tucson, Arizona. The parties shall initiate arbitration by
filing a written notice of intention to arbitrate at any office of the AAA. The
selection of the arbitrator and the arbitration shall proceed pursuant to the
Rules and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
(d) The arbitrator shall award the Employee his attorneys’ fees and costs if the
Employee prevails on at least one (1) material issue in the Dispute, including
any attorneys’ fees and costs the Employee incurs in connection with any appeal
or the enforcement of any award. “Attorneys’ fees and costs” mean all reasonable
pre-award expenses, administrative fees, travel expenses, out-of-pocket expenses
such as copying and telephone costs, witness fees and attorneys’ fees. Any award
of attorneys’ fees and costs to the Employee shall be paid by the Company within
sixty (60) days following the award of such fees and costs by the arbitrator,
but in no event later than December 31 of the calendar year following the year
of the conclusion of the arbitration.
A party may apply to the arbitrator for injunctive or other equitable relief
until the arbitration award is rendered or the matter is otherwise resolved. A
party may, without waiving the Dispute Resolution procedures under the
Agreement, seek from any court having jurisdiction any interim or provisional
relief, including a temporary restraining order, an injunction both preliminary
and final, and any other appropriate equitable relief, that is necessary to
protect the rights or property of that party, pending the final decision of the
arbitrator on all issues related to the injunctive relief.
3.2 Entire Understanding. This Agreement contains the entire understanding
between the Company and the Employee with respect to the subject matter hereof
and supersedes any prior employment or change in control agreement and amendment
thereto between the Company and the Employee, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to the
Employee of a kind elsewhere provided and not expressly provided in this
Agreement. For purposes of clarity, this Agreement is not intended to affect or
operate to reduce any benefit or compensation to which the Employee is entitled
that is not triggered by a Change in Control.
3.3 Severability. If, for any reason, any one or more of the provisions or part
of a provision contained in this Agreement shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall, to the full extent consistent with law, continue in full
force and effect. If this Agreement is held invalid or cannot be enforced, then
to the full extent permitted by law, any prior agreement between the Company and
the Employee shall be deemed reinstated as if this Agreement had not been
executed.

 

16



--------------------------------------------------------------------------------



 



3.4 Consolidation, Merger, or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with or transferring
all or substantially all of its assets to another corporation with a net worth
at least equal to that of the Company and which assumes this Agreement and all
obligations and undertakings of the Company hereunder. Upon such a
consolidation, merger or transfer of assets and assumption, the term, “the
Company,” as used herein shall mean such other corporation and this Agreement
shall continue in full force and effect.
3.5 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, first class as follows:

         
 
  To the Company:   Tucson Electric Power Company
P.O. Box 711
Tucson, AZ 85702
Attention: Corporate Secretary
 
       
 
  To the Employee:   Michael DeConcini
 
      Mail Stop UE182
 
      Tucson Electric Power Company
 
      P.O. Box 711
 
      Tucson, AZ 85702-0711
 
       
 
      with an additional copy to:
 
       
 
      Michael DeConcini

or to such other address as either party shall have previously specified in
writing to the other.
3.6 No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, or any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
3.7 Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, the Employee and the Company and their respective permitted
successors and assigns.
3.8 Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties. No term or condition
of this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against the enforcement of any provision of this Agreement except by
written instrument signed by the party charged with such waiver or estoppel. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.

 

17



--------------------------------------------------------------------------------



 



3.9 Headings. The headings contained in this Agreement are included solely for
convenience and shall not in any way affect the meaning or interpretation of any
of the provisions of this Agreement.
3.10 Governing Law. This Agreement and its validity, interpretation,
performance, and enforcement shall be governed by the laws of the State of
Arizona, without regard to the choice of law provisions thereof.
3.11 Tax Compliance.
(a) Compliance Strategy; Responsibility for Taxes. Section 409A of the Code
imposes an additional twenty percent (20%) tax, plus interest, on payments from
“non-qualified deferred compensation plans.” Certain payments under this
Agreement could be considered to be payments under a “non-qualified deferred
compensation plan.” The additional twenty percent (20%) tax, and interest, does
not apply if the payment qualifies for an exception to the requirements of
Section 409A or complies with the requirements of Section 409A. The Company
intends that the payments and benefits due pursuant to this Agreement either
comply with the requirements of Section 409A or qualify for an exception to the
requirements of Section 409A. Nevertheless, the Company does not guarantee any
particular tax effect or treatment of the amounts due under this Agreement.
Except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Employee, the Company
will not be responsible for the payment of any applicable taxes on compensation
paid or provided pursuant to this Agreement.
(b) Delay in Payments. Prior to making any payments due under this Agreement,
the Company will determine, on the basis of any regulations, rulings or other
available guidance, whether the short-term deferral exception, the separation
pay exception or any other exception to the requirements of Section 409A of the
Code is available. If the Employee is a “Specified Employee” (as defined in
Treas. Reg. § 1.409A-1(i)), and the Company concludes that no exception to the
requirements of Section 409A of the Code is available, no payments that are
payable to the Employee as a result of the Employee’s Separation from Service
pursuant to this Agreement, or under any arrangement that is aggregated with
this Agreement under Section 409A of the Code, shall be made to the Employee
prior to the first business day following the date which is six (6) months after
the Employee’s Separation from Service. Any amounts that would have been paid
during the six (6) months following the Employee’s Separation from Service will
be paid on the first business day following the expiration of the six (6) month
period without interest thereon. The provisions of this paragraph apply to all
amounts due pursuant to this Agreement, other than amounts that do not
constitute a deferral of compensation within the meaning of Treas. Reg.
§1.409A-1(b) or other amounts or benefits that are not subject to the
requirements of Section 409A of the Code.
(c) Separation from Service Defined. For purposes of this Agreement, the term
“Separation from Service” means, either (1) termination of Employee’s employment
with the Company and all Affiliates, or (2) a permanent reduction in the level
of bona fide services Employee provides to the Company and all Affiliates to an
amount that is twenty percent (20%) or less of the average level of bona fide
services Employee provided to the Company in the immediately preceding
thirty-six (36) months, with the level of bona fide service calculated in
accordance with Treas. Reg. § 1.409A-1(h)(1)(ii).

 

18



--------------------------------------------------------------------------------



 



Solely for purposes of determining whether Employee has a “Separation from
Service,” Employee’s employment relationship is treated as continuing while
Employee is on military leave, sick leave, or other bona fide leave of absence
(if the period of such leave does not exceed six (6) months, or if longer, so
long as Employee’s right to reemployment with the Company or an Affiliate is
provided either by statute or contract). If Employee’s period of leave exceeds
six (6) months and Employee’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following the expiration of such six (6) month period.
Whether a termination of employment has occurred will be determined based on all
of the facts and circumstances and in accordance with regulations issued by the
United States Treasury Department pursuant to Section 409A of the Code.
(d) Distributions Treated as Made upon a Designated Event. If the Company fails
to make any payment, either intentionally or unintentionally, within the time
period specified in this Agreement, but the payment is made within the same
calendar year, such payment will be treated as made within the time period
specified in this Agreement pursuant to Treas. Reg. § 1.409A-3(d). In addition,
if a payment is not made due to a dispute with respect to such payment, the
payment may be delayed in accordance with Treas. Reg. § 1.409A-3(g).
(e) Reimbursements. In order to ensure compliance with the applicable
regulations, the amounts reimbursed by the Company in one taxable year will not
affect the amounts eligible for reimbursement by the Company in a different
taxable year. All reimbursements must be made no later than December 31 of the
calendar year following the calendar year in which the expense was incurred. The
Employee may not elect to receive cash or any other benefit in lieu of the
benefits provided by this Agreement.
(f) Miscellaneous Payment Provisions. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code. The Employee does not have any right to make any
election regarding the time or form of any payment due under this Agreement.
This Agreement shall be operated in compliance with Section 409A of the Code or
an exception thereto and each provision of this Agreement shall be interpreted,
to the extent possible, to comply with Section 409A of the Code or to qualify
for an applicable exception.

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
authorized representative and the Employee has signed this Agreement, on the
date set forth below.

                  TUCSON ELECTRIC POWER COMPANY    
 
           
 
  /s/ Raymond S. Heyman                   Raymond S. Heyman         Senior Vice
President and General Counsel    
 
           
 
  Date:   October 9, 2009.    
 
                EMPLOYEE    
 
           
 
  /s/ Michael J. DeConcini                   Michael J. DeConcini    
 
           
 
  Date:   October 9, 2009.    

 

20



--------------------------------------------------------------------------------



 



Schedule of other officers who are covered by substantially identical agreements
as Michael J. DeConcini.

Kevin P. Larson, Senior Vice President, Chief Financial Officer and Treasurer
Karen G. Kissinger, Vice President, Controller and Chief Compliance Officer

 

21